Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-6-2000

Michaels v. State of NJ
Precedential or Non-Precedential:

Docket 99-5486




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"Michaels v. State of NJ" (2000). 2000 Decisions. Paper 120.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/120


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed June 5, 2000

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 99-5486

MARGARET KELLY MICHAELS
       Appellant
v.

STATE OF NEW JERSEY; ATTORNEY GENERAL'S
OFFICE; COUNTY OF ESSEX; ESSEX COUNTY
PROSECUTOR; GEORGE L. SCHNEIDER, ESQ. ;
HERBERT TATE, ESQ.; JOHN MASTROANGELO; JOHN
NOONAN; GLENN GOLDBERG, ESQ.; SARAH SPENCER-
MCARDLE; EILEEN C. TREACY, M.A.; THE ESSEX
COUNTY POLICE DEPARTMENT; NEWARK POLICE
DEPARTMENT; DIVISION OF YOUTH AND FAMILY
SERVICES; LOUIS FONNELARAS; SUSAN ESQUILLAN;
"JOHN DOES", 1 THROUGH 20 (FICTITIOUS PERSONS);
"JOSEPH DOES", 1 THROUGH 20 (FICTITIOUS
PERSONS); "JAMES DOES"; "JANE DOES", 1 THROUGH
20 (FICTITIOUS PERSONS); "HARRY DOES", 1 THROUGH
20 (FICTITIOUS PERSONS); GEORGE MCGRATH

SUSAN ESQUILLAN
       Defendant/Third-Party Plaintiff

v.

THE HEALTH CARE INSURANCE COMPANY
       Third-Party Defendant

On Appeal from the United States District Court
for the District of New Jersey
(D.C. Civ. No. 96-03557)
District Judge: Honorable Maryanne Trump Barry
* The Honorable Arthur L. Alarcon, Senior Judge of the United States
Court of Appeals for the Ninth Circuit, sitting by designation.
Argued: March 21, 2000

Before: MANSMANN and GREENBERG, Circuit Judges
and ALARCON, Senior Circuit Judge*

(Filed: June 5, 2000)

       Louis J. Santore [Argued]
       Santore & Kenny
       300 Harmon Meadow Boulevard
       Secaucus, NJ 07094

        Attorney for Appellant

       Juan C. Fernandez
       Essex County Counsel

       Steven C. Mannion [Argued]
       Assistant County Counsel
       County of Essex
       Hall of Records, Room 530
       Newark, NJ 07102

        Attorneys for Appellees George
 McGrath and Richard
 Mastroangelo

       Jacqueline A. DeGregorio [Argued]
       Robert D. Laurino
       Weiner Lesniak
       629 Parsippany Road
       Parsippany, NJ 07054-0438

        Attorneys for Sara Sencer-McArdle

       John J. Farmer, Jr.
       Attorney General of New Jersey

                                 2
       Mary C. Jacobson
       Assistant Attorney General of
        Counsel

       Valerie L. Egar [Argued]
       Deputy Attorney General
       Office of Attorney General of
        New Jersey
       Department of Law & Public Safety
       Division of Law
       Richard J. Hughes Justice Complex
       Trenton, NJ 08625

        Attorneys for Louis Fonnelaras

       Terri A. Smith [Argued]
       Stevens & Minter
       300 Lighting Way
       2nd Floor
       Secaucus, NJ 07096

        Attorney for Susan Esquilin

OPINION OF THE COURT

ALARCON, Senior Circuit Judge.

Margaret Kelly Michaels ("Michaels") appeals from the
order granting the defendants' motion for summary
judgment and dismissing her S 1983 claims against them.
Michaels alleged that the defendants violated her
constitutional rights by employing coercive interview
techniques with child witnesses while investigating
allegations of child abuse made against her. The district
court granted the defendants' motions for summary
judgment on three alternative grounds. First, the district
court found that the defendants were entitled to qualified
immunity because Michaels's allegations that the
defendants engaged in an improper investigation did not
allege a violation of her constitutional rights. The district
court then ruled that even if the improper investigation did
violate her constitutional rights, the defendants would
nonetheless be entitled to qualified immunity because those

                             3


rights were not clearly established at the time of the
investigation such that a reasonable person in the
defendants' position would have known that they were
violating her rights. Finally, the district court concluded
that, putting the issue of qualified immunity aside,
Michaels's S 1983 malicious prosecution claim must be
dismissed for failure to state a claim. Michaels contends
that each one of the district court's conclusions was
erroneous. We agree with the district court that the use of
improper interview techniques in questioning the children
did not violate any of Michaels's constitutional rights. We
conclude that the district court correctly determined that
Michaels failed to demonstrate that her constitutional
rights were violated. We do not consider its alternative
grounds for granting summary judgment.

I

A child who attended the Wee Care Nursery School in
Maplewood, New Jersey, reported to a nurse at his
pediatrician's office that he had been sexually abused by
Michaels. Michaels was employed at the nursery school as
a teacher. On April 30, 1985, Louis Fonnelaras, an
investigator with the Institutional Abuse Investigation Unit
of the Division of Youth and Family Services, was assigned
to investigate the merits of the child's allegation. Mr.
Fonnelaras informed John Mastroangelo, an investigator
with the Essex County Prosecutor's Office, of the child's
accusation. Mr. Mastroangelo notified Sarah Sencer-
McArdle, the director of the Child Abuse Unit of the
Prosecutor's Office, of the sexual abuse report. Shortly
thereafter, four other children made similar allegations
regarding Michaels's conduct. Ms. Sencer-McArdle
interviewed each of the children. The evidence she
discovered induced a grand jury to return an indictment
against Michaels.

Following the return of the first indictment, other
children reported additional allegations of sexual
misconduct by Michaels at the nursery school. After
interviewing the children, Ms. Sencer-McArdle presented
the results of her investigation to a second grand jury. The
Essex County Prosecutor's Office continued to receive

                               4


reports of sexual misconduct committed against children at
the Wee Care Nursery School. Ms. Sencer-McArdle
presented this evidence to a third grand jury after
conducting additional interviews. During the course of
these investigations, Mr. Mastroangelo and George
McGrath, another investigator with the Essex County
Prosecutor's Office, Susan Esquilin, a psychologist, and Mr.
Fonnelaras also participated in questioning the children. A
total of one hundred and sixty-three charges werefiled
against Michaels in three separate indictments.

On June 22, 1987, the trial regarding these charges was
commenced in the Superior Court of New Jersey. On April
15, 1988, the jury convicted Michaels of 115 counts of
aggravated assault, sexual assault, endangering the welfare
of children, and terroristic threats. On March 26, 1993, the
Appellate Division reversed the convictions and remanded
for a new trial. The court questioned the reliability of the
methods used to interview the children. The court held
that, "courts must provide a remedy where the record
demonstrates that an accuser's testimony is founded upon
unreliable perceptions, or memory caused by improper
investigative procedures if it results in a defendant's right
to a fair trial being irretrievably lost. . . .[and that a]
factual hearing would be required for this purpose." See
State v. Michaels, 264 N.J. Super. 579, 631-32 (App. Div.
1993). The Supreme Court of New Jersey affirmed the
reversal of the judgment of conviction. See State v.
Michaels, 136 N.J. 299 (1994). On December 1, 1994, the
Essex County Prosecutor's Office dismissed all charges
against Michaels.

On June 13, 1996, Michaels filed a complaint in the
Superior Court of New Jersey. On July 25, 1996, the
defendants removed the action to the United States District
Court, District of New Jersey. Numerous claims and
defendants were dismissed, either voluntarily or by court
order, leaving only the claims of malicious prosecution and
violation of S 1983 against five defendants: Louis
Fonnelaras, John Mastroangelo, Sarah Sencer-McArdle,
George McGrath, and Susan Esquilin (collectively"the
defendants"). The defendants filed motions for summary
judgment based on the defense of qualified immunity. In

                                5


May, 26, 1999, the district court granted the motions and
dismissed the S 1983 claims. The district court remanded
the common law malicious prosecution claim to the
Superior Court of New Jersey. Michaels timely filed this
appeal. We have jurisdiction pursuant to 28 U.S.C.S 1291.

II

We review a district court's grant of a motion for
summary judgment de novo. See Bartnicki v. Vopper, 200
F.3d 109, 114 (3d Cir. 1999). Summary judgment is
appropriate where, viewing the record in the light most
favorable to the non-moving party, there is no genuine
issue of material fact and the moving party is entitled to
judgment as a matter of law. See Jones v. School Dist. of
Philadelphia, 198 F.3d 403, 409 (3d Cir. 1999).

In analyzing whether a defendant is entitled to the
dismissal of an action based on the defense of qualified
immunity, we must first determine "whether the plaintiff's
claims make out a violation of a constitutional right." Assaf
v. Fields, 178 F.3d 170, 174 (3d Cir. 1999) (citing Siegert v.
Gilley, 500 U.S. 226, 231 (1991)). If we conclude that the
plaintiff has alleged a violation of a constitutional right, we
must then determine whether the defendant violated a
clearly established right such that a reasonable official in
the defendant's position would know that his conduct was
unlawful. See id.; see also Sharrar v. Felsing, 128 F.3d 810,
826 (3d Cir. 1997) ("Government officials performing
discretionary functions are `shielded from liability for civil
damages insofar as their conduct does not violate clearly
established statutory or constitutional rights of which a
reasonable person would have known.' ") (quoting Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982)). These inquiries are
questions of law that the court must resolve. See Sharrar,
128 F.3d at 828.

Michaels contends that the district court erred in
concluding that the defendants were entitled to qualified
immunity because the interview techniques they employed
did not violate her constitutional right to due process under
the Fourteenth Amendment. Michaels argues that the
rationale of the district court, adopted from the Seventh

                               6


Circuit's holding in Buckley v. Fitzsimmons, 20 F.3d 789
(7th Cir. 1994), is flawed because it "leaves a Section 1983
Plaintiff, such as Michaels, without recourse."

In Buckley, the plaintiff brought S 1983 claims against
police officers for allegedly coercing witnesses, and paying
them money to make false statements against him, in order
to implicate him in the crime for which he was tried. Id. at
794. The court held in Buckley that "[c]oercing witnesses to
speak . . . is a genuine constitutional wrong" that violates
"the right of the person being interrogated to be free from
coercion." Id. The court further held, however, that the
plaintiff could not "complain that the prosecutors may have
twisted [the witness's] arm" because "[r]ights personal to
their holders may not be enforced by third parties." Id. at
794-95 (citations omitted). The court in Buckley ruled that
"using one person's coerced confession at another's trial
violates his rights under the due process clause," but that
"[p]rosecutors are entitled to absolute immunity for actions
as advocates before the grand jury and at trial even if they
present unreliable or wholly fictitious proofs." Id. at 795;
see also Imbler v. Pachtman, 424 U.S. 409, 431 (1976)
(holding that a prosecutor is entitled to absolute immunity
from a civil suit for damages under S 1983 in initiating a
prosecution and in presenting the state's case, including
deciding which evidence to present).
Consistent with the analysis of the Seventh Circuit in
Buckley, the district court in this matter held that the
techniques used to interview the children during the course
of the investigation did not violate Michaels's constitutional
rights. The district court decided that Ms. Sencer-McArdle
was entitled to absolute immunity in offering the unreliable
evidence.

Michaels is correct in noting that such a rule leaves a
plaintiff like herself without recourse. Indeed, the court in
Buckley recognized this dilemma. 20 F.3d at 795 ("[T]he
only way Buckley can establish a violation of the
Constitution is to plead himself out of court."). The United
States Supreme Court, in upholding absolute prosecutorial
immunity, also noted that absolute prosecutorial immunity
may "leave the genuinely wronged defendant without civil
redress," but concluded that the policies served by granting

                               7


absolute prosecutorial immunity outweighed any gap in a
plaintiff's recovery. See Imbler, 424 U.S. at 427. This court
has acknowledged that a person harmed by the actions of
a prosecutor would not be without any redress, because
"[h]arm to a falsely-charged defendant is remedied by
safeguards built into the judicial system - probable cause
hearings, dismissal of the charges - and into the state
codes of professional responsibility." Kulwicki v. Dawson,
969 F.2d 1454, 1464 (3d Cir. 1992).

Michaels suggests that a but for causation analysis
would be more appropriate to resolving the issue of
qualified immunity in this instance. To support this
proposition, Michaels cites to the dissenting opinion in
Buckley. The dissent in Buckley suggested that prosecutors
are not immune from liability for their non-advocacy
wrongful conduct if the plaintiff can demonstrate that the
indictment and trial would not have occurred but for the
wrongful conduct. 20 F.3d at 800 (Fairchild, J., dissenting).
Judge Fairchild reasoned that the investigation techniques
employed by the officers in Buckley were the same as
manufacturing evidence and suborning perjury, actions
that would be non-advocacy wrongful conduct. See id.

We are persuaded by the reasoning set forth in the
majority opinion of Buckley. While we recognize that this
rule may seem harsh to plaintiffs, we are satisfied that the
remedies set forth in Kulwicki for a falsely-charged
defendant are sufficient to discourage prosecutors from
coercing witnesses to make unreliable statements against a
defendant. Here, for example, Michaels's conviction was
reversed and the serious charges against her were
dismissed because the children's testimony was unreliable.

Michaels also attempts to support her argument that her
constitutional rights were violated by the improper
techniques used to interview the children by relying on the
decision in Clanton v. Cooper, 129 F.3d 1147 (10th Cir.
1997). Michaels asserts that the court in Clanton held that
the plaintiff had standing to assert a constitutional
violation of his rights based upon a witness's coerced
confession. Citing Buckley, the court in Clanton held that "a
person may challenge the government's use against him or
her of a coerced confession given by another person." Id. at

                                8


1157-58 (emphasis added). It recognized a plaintiff's
constitutional right not to have another person's coerced
statement used against him in an affidavit for an arrest
warrant. See id.

The distinction between Buckley and Clanton is the use
of the improperly obtained statements. In Buckley, the
witness's coerced testimony was presented at trial. The
court held that the prosecutor was absolutely immune from
an action for damages under S 1983 under Imbler. See 20
F.3d at 795. In Clanton, on the other hand, the police used
another person's coerced confession in an affidavit to
obtain an arrest warrant for Clanton. 129 F.3d at 1151. In
using a coerced statement in this manner, the court held in
Clanton that the officers were not entitled to qualified
immunity. See id. at 1159; see also Malley v. Briggs, 475
U.S. 335, 343 (1986) (holding that an officer applying for a
warrant without probable cause may be entitled to qualified
immunity but is not entitled to absolute immunity). Here,
the only use of the improperly obtained statements against
Michaels was the presentation of the children's testimony
before the grand jury and at the criminal trial. Until the
children testified against her, Michaels's constitutional right
to due process was not violated by the techniques used to
interview the children.

The district court did not err in concluding that Michaels
did not demonstrate a violation of her constitutional rights
when the defendants employed improper interview
techniques with the children. Thus, all of the defendants
are entitled to qualified immunity for those acts.
Furthermore, Ms. Sencer-McArdle is entitled to absolute
immunity for offering the testimony of the children against
Michaels before the grand jury in that trial.

III

Michaels also contends that she was denied the
opportunity to discover evidence as to the proper interview
techniques for interviewing children regarding allegations of
sexual abuse in order to demonstrate that the defendants
violated her clearly established constitutional rights.
Because we conclude that the questioning of the children

                               9


did not violate Michaels's constitutional rights, we need not
consider this question. Furthermore, Michaels'sfinal
contention, that the district court erred in dismissing her
malicious prosecution S 1983 claim for failure to state a
claim, is also unavailing. The district court properly
dismissed her claims on the basis that the remaining
defendants were entitled to immunity. Any discussion in
the district court's order as to whether Michaels stated a
S 1983 malicious prosecution claim was superfluous. The
order granting summary judgment can be upheld without
reaching the court's alternative basis for dismissing the
action.

IV

The defendants are entitled to qualified immunity for
their acts in interviewing the children because Michaels did
not demonstrate a violation of her own constitutional
rights. Ms. Sencer-McArdle is entitled to absolute immunity
for presenting the children's testimony against Michaels
before the grand jury and at trial. We therefore AFFIRM the
order granting the defendants' motion for summary
judgment and dismissing Michaels's federal claims.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               10